Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanov et al. (2014/0278415).
As to claim 1, Ivanov teaches a method for recognizing a voice ([0002]), the method comprising: acquiring an audio signal ([0013] – obtaining a speech sample); determining a signal-to-noise ratio of the audio 5signal ([0028]); and selecting, according to the determined signal-to-noise ratio, a voice recognition model from a pre-trained voice recognition model group to perform voice recognition on the audio signal (abstract; claim 1; [0013, 0028] – selecting a voice recognition speech model from a database of speech models; selecting information identifying noise environment in terms of characteristics such as signal-to-noise ration allowing determination to use database trained under similar conditions).
.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 7, 12 rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (2014/0278415) in view of Yang et al. (US Patent 10,461,712).
As to claims 2, 7, and 12, Ivanov does not explicitly discuss10As to cla the method according to claim 1, the apparatus according to claim 6 and the medium according to claim 11, wherein determining the signal-to-noise ratio of the audio signal comprises: determining a silence segment and a noise segment of the audio signal; and obtaining the signal-to-noise ratio of the audio signal 15based on energy of the silence segment and energy of the noise segment.
Yang teaches performing noise and silence detection processing; the noise/silence detection process performed in order to avoid reduction of a signal-to-noise SNR ratio of the input audio signal (col. 7, lines 15-33); and when the energy level of a block of sample is below a threshold amount of energy the block represent silence or noise, when calculate signal-to-noise ratio is below a second threshold the audio block represents silence or noise (col. 8, lines 8-21).
.

5.	Claims 3, 8, 13 rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (2014/0278415) in view of Boven et al. (2018/0154150).
	As to claims 3, 8, Ivanov does not explicitly discuss10As to cla the method according to claim 1, the apparatus according to claim 6 and the medium according to claim 11, wherein selecting, according to the determined signal-to-noise ratio, the voice recognition model from the pre-trained voice 20recognition model group to perform voice recognition on the audio signal, comprises: selecting a signal-to-noise ratio range matching the signal-to-noise ratio from a signal-to-noise ratio range group; and 25selecting the voice recognition model corresponding to the selected signal-to-noise ratio range to perform voice recognition on the audio signal.
	Boven teaches selecting from the group comprising a signal-to-noise, an amplitude and pitch ranges of the frequency content of the environmental sound matches the corresponding one or more properties selected from the group comprises a signal-to-noise ratio, and amplitude and a pitch ranges ([0016]); and recognizing environmental sounds, the recognition voices ([0077]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Boven into the teachings of Ivanov for the .

6.	Claims 5, 10, 15 rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (2014/0278415) in view of Boven et al. (2018/0154150) and further in view of Zhou (2016/0253995).
As to claims 5, 10, 15, Ivanov teaches the method according to claim 1, the apparatus according to claim 6 and the medium according to claim 11, wherein the voice recognition model in the pre-trained voice recognition model group is obtained by: 20acquiring a training sample set corresponding to the voice recognition model (abstract; [0013, 0016, 0022]), wherein a training sample comprises a sample audio signal ([0028] – obtaining speech sample) and a sample recognition result (abstract; [0016, 0018, 0022]). Ivanov does not explicitly discuss a signal-to-noise ratio of the sample audio signal belonging to a signal-to-noise ratio range corresponding to 25the training sample set; and training to obtain the voice recognition model using a machine learning method, by taking the sample audio signal of the training sample in the training sample set as an input, and the sample recognition result of the input 30training sample as a desired output.
Boven teaches selecting from the group comprising a signal-to-noise, an amplitude and pitch ranges of the frequency content of the environmental sound matches the corresponding one or more properties selected from the group comprises a signal-to-noise ratio, and amplitude and a pitch ranges ([0016]); and recognizing environmental sounds, the recognition voices ([0077]).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Boven and Zhou into the teachings of Ivanov for the purpose of recognizing the appropriate saved parameters to apply to the system and to cluster the sounds by similarity and providing good user experience for a user under a current environment.

7.	Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Ivanov and Yang in view of Boven and Zhou.
	Claim 16 rejected for the same reasons discussed above with respect to claim 5.
8.	Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Ivanov and Boven in view of Zhou.
	Claim 17 rejected for the same reasons discussed above with respect to claim 5.
Allowable Subject Matter
9.	Claims 4, 9, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims 1, 6, 11, respectively and any intervening claims 3, 8, 13, respectively. Claim 18 is objected because it depends on objected claim 4.
Conclusion

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314



/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652